909 A.2d 299 (2006)
In re NOMINATION PAPER OF Marakay ROGERS, Christina Valente and Carl J. Romanelli as Candidates of an Independent Political Body for Governor, Lieutenant Governor and U.S. Senator in the General Election of November 7, 2006.
William R. Caroselli, Fred R. Levin, Daniel J. Anders and Peter D. Winebrake.
Appeal of Carl Romanelli.
Supreme Court of Pennsylvania.
October 3, 2006.
Lawrence M. Otter, Harrisburg, for Carl J. Romanelli.
Howard G. Hopkins, for Com. of Pa.
Louis Lawrence Boyle, Albert H. Masland, PA Department of State, Office of General Counsel, for Pedro A. Cortes.
J. Alex Hartzler, Web Clients.net, Inc., David J. Montgomery, Clifford B. Levine, Shawn N. Gallagher, Thorp Reed & Armstrong, L.L.P., Pittsburgh, Alexandra C. Chiaruttini, McNees, Wallace & Nurick, L.L.C., Harrisburg, for William R. Caroselli.

ORDER
PER CURIAM.
AND NOW, this 3rd day of October, 2006, the Order of the Commonwealth Court is hereby AFFIRMED.